DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, 9-11 are presented for examination.
Claims 2, 7-8 are cancelled.
Claims 1, 3-6, 9-11 are allowed.

Invention
The Present invention teaches "A vehicle travel control system for a vehicle may include: a braking profile generator to generate a brake pressure profile or a target speed profile based on monitored driving information of a host vehicle and a target vehicle; and a controller to control a speed or a deceleration of the host vehicle based on the generated profile. In particular, the braking profile generator analyzes an intention of a driver of the host vehicle when the driver intervenes at least one of the speed or deceleration of the host vehicle being controlled, and the braking profile generator further revises the target speed profile or brake pressure profile when the analyzed intention represents 

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Seung-Hyun Jang (Reg. No. 75,303) on November 30, 2021.


        The claims have been amended as follows:

3.     (Currently Amended) The vehicle travel control system of claim [[2]] 1, wherein when the braking profile generator receives the at least one sub-profile from the drive situation analyzer, the braking profile generator is configured to generate the target brake pressure profile or the target speed profile based on the received sub-profile and the monitored vehicle driving conditions.
          
Reason for Allowance
Claims 1, 3-6, 9-11 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 11/22/2021, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the claims 1, 6 are allowed, the claims 3-5, 9-11 are also allowed based on their dependency upon the independent claims 1, 6.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

          Inoue (US Pub. No.: 2004/0195022 A1) teaches “A drive control apparatus for a vehicle having an accelerator pedal and a brake pedal both of which are operable by a driver of the vehicle, and a power source. The drive control apparatus includes a vehicle speed measuring device which measures a vehicle speed, a control operation switching device which places the drive control apparatus in an operating state upon receiving an operation from the driver, a vehicle speed adjusting device which is placed in an operating state upon receiving a command from the control operation switching device, and which, during the operating state, automatically adjusts the vehicle speed 

          Pietron et al. (US Pat. No.: 9,050,982 B2) teaches “The following description relates to systems and methods for adjusting vehicle response parameters in response to indications of vehicle operator preferences. In one example approach, a method comprises, during a cruise control mode of operation, adjusting a vehicle response parameter from a default set-point based on an indication of vehicle operator preference.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667